PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


ISIDRO GOMEZ; LINDA L. GOMEZ,           
Wife,
                Plaintiffs-Appellees,
                 v.
W. J. ATKINS, in his official and
individual capacity,
                Defendant-Appellant,
                and
EARL MOOSE BUTLER, Sheriff of
                                                No. 01-2112

Cumberland County, in his official
and individual capacity; H. R.
COLLINS, in his official and
individual capacity; JERRY D.
WEBSTER, in his individual capacity;
WESTERN SURETY COMPANY; DEBRA
KOENIG,
                          Defendants.
                                        
            Appeal from the United States District Court
       for the Eastern District of North Carolina, at Raleigh.
                W. Earl Britt, Senior District Judge.
                        (CA-99-611-5-BR)

                       Argued: April 2, 2002

                      Decided: July 11, 2002

   Before WILKINSON, Chief Judge, KING, Circuit Judge, and
              HAMILTON, Senior Circuit Judge.
2                          GOMEZ v. ATKINS
Vacated and remanded by published opinion. Judge King wrote the
opinion, in which Chief Judge Wilkinson and Judge Hamilton joined.
Judge Hamilton wrote a separate concurring opinion.


                             COUNSEL

ARGUED: Reginald B. Gillespie, Jr., FAISON & GILLESPIE, Dur-
ham, North Carolina, for Appellant. Carl Wesley Hodges, II, SHIP-
MAN & ASSOCIATES, L.L.P., Wilmington, North Carolina, for
Appellees. ON BRIEF: William C. Morgan, Jr., THE BROUGH
LAW FIRM, Chapel Hill, North Carolina, for Appellant. Gary K.
Shipman, SHIPMAN & ASSOCIATES, L.L.P., Wilmington, North
Carolina, for Appellees.


                              OPINION

KING, Circuit Judge:

   Appellee Isidro Gomez ("Isidro") initiated this proceeding in the
Eastern District of North Carolina under the provisions of 42 U.S.C.
§ 1983. He contended that Sergeant W. J. Atkins of the Cumberland
County Sheriff’s Department (the "Sheriff’s Department") violated
his constitutional rights by causing him to be charged and arrested,
without probable cause, for the murder of his wife. He also asserted
various related state law claims. Sergeant Atkins sought summary
judgment in the district court, claiming qualified immunity. When the
court declined to recognize his immunity claim, he filed this interloc-
utory appeal. As explained below, we vacate and remand for dis-
missal.

                                   I.

   In July 1980, Rickie Jean Gomez, Isidro’s first wife, was murdered
in Fayetteville, North Carolina.1 In the latter half of 1980, the Sher-
    1
    In the record, Mrs. Gomez’s name is spelled as either "Rickie" or
"Ricki." Following the example of the parties and the district court, we
utilize "Rickie," except when the alternative is present in quotations.
                            GOMEZ v. ATKINS                             3
iff’s Department conducted a lengthy investigation of the crime, but
it bore no fruit and lapsed into inactivity (the "Initial Investigation").
The investigation of the unsolved homicide was resurrected in 1995,
and a follow-up investigation (the "Follow-up") was conducted under
the auspices of Sergeant Atkins. A few months later, in May 1996,
Isidro, who had re-married in 1981, was charged with the murder of
his first wife. Following proceedings in the Cumberland County Dis-
trict Court, Isidro was indicted for first degree murder. The indictment
was subsequently dismissed, and this civil litigation ensued. The fac-
tual predicate for these proceedings is explained more fully below.

                                   A.

   In its Initial Investigation, the Sheriff’s Department learned that
Rickie Jean had married Isidro in 1968 and that the couple made their
home in Fayetteville. By 1979, Isidro and Rickie Jean were experi-
encing marital problems and they were, at times, living separately. In
July 1980, Isidro sought a reconciliation, and they met at her sister’s
home in Atlanta, Georgia, on Friday, July 11, 1980. At the end of the
weekend, on July 13, 1980, Isidro and Rickie Jean departed Atlanta
on their return to Fayetteville. After travelling only seven or eight
miles, Isidro’s vehicle broke down. Because the necessary repair parts
were unavailable, Isidro asked a friend, James Horton, to pick them
up and tow the car to Horton’s home in an Atlanta suburb. Horton and
his wife then invited the couple to spend the night, but Rickie Jean
declined because she was scheduled to work in Fayetteville the next
day. Thus, after dinner, Isidro and Horton transported Rickie Jean to
the Atlanta airport, and she returned to Fayetteville by plane. Isidro
spent Sunday evening in Georgia with the Hortons.

   On Monday morning, July 14, 1980, Horton’s wife took Isidro to
obtain parts for the repair of his car. Isidro then made the necessary
repairs and, between 10:00 and 10:30 a.m., he departed for Fayette-
ville. The distance between the Hortons’ home near Atlanta and the
Gomez home in Fayetteville is approximately 376 miles. At about
6:20 p.m., Rickie Jean’s supervisor at Piedmont Airlines (her
employer), called Isidro at the Gomez home, advising him that,
although Rickie Jean had arrived in Fayetteville on a Sunday-evening
flight, she had not reported for work Monday morning.
4                          GOMEZ v. ATKINS
   Around 7:00 p.m. on July 14, 1980, after consulting with a neigh-
bor, Isidro called the local police and reported that Rickie Jean was
missing. Law enforcement officers arrived at the Gomez home a few
minutes later, and a crime scene investigation was conducted. There
were no signs of robbery or forced entry into the home, but the inves-
tigators discovered blood in and around the master bedroom, a large
blood stain on the underside of the mattress, and bloody shoe prints
in the driveway. Upon removing the blood-soaked mattress from the
bedroom, investigators noticed that Isidro was not distraught, and that
he seemed unconcerned that his wife was missing and possibly dead.
That evening, Isidro went to the County Law Enforcement Center to
be interviewed.

   At approximately 10:20 the next morning, July 15, 1980, deputies
located Rickie Jean’s car, with her dead body inside, in a wooded area
about a mile from the Gomez home. She was wearing a nightgown,
and the investigators found bed linen from the master bedroom in her
car. An autopsy revealed that Rickie Jean had been badly beaten and
stabbed in the chest. The time of her death was established as being
six to thirty-six hours prior to the discovery of her body, i.e., between
10:00 p.m. on Sunday, July 13, and 4:00 a.m. on Tuesday, July 15,
1980.

   During the Initial Investigation, Isidro provided the Sheriff’s
Department with blood and hair samples. Tests on the evidence found
at the Gomez home revealed the presence of both Types O and A
blood, the types of Rickie Jean and Isidro, respectively. Blood found
under Rickie Jean’s fingernails was the same type as Isidro’s. Loose
hairs found on Rickie Jean’s body were "microscopically consistent"
with Isidro’s hair. Investigators also discovered that Rickie Jean had
advised several of her friends that Isidro had previously subjected her
to physical abuse and beatings, and that he had threatened to kill her.

   Throughout his interviews with the Sheriff’s Department, Isidro
maintained that he had not arrived home in Fayetteville until 6:00
p.m. on July 14, 1980, and that Rickie Jean’s car was not there when
he arrived. Shortly thereafter, according to Isidro, he noticed small
blood stains in the house. After receiving a phone call from Rickie
Jean’s supervisor, Isidro called friends and relatives in an effort to
locate Rickie Jean. Then, upon going outside to the driveway, he first
                           GOMEZ v. ATKINS                             5
noticed a large brownish stain which turned out to be blood. Isidro
denied that he was involved in the death of Rickie Jean, maintaining
that it was impossible for him to have returned from Atlanta in time
to commit the murder and dispose of her body. On July 18, 1980, Isi-
dro was subjected to a polygraph examination on the matter, which
he failed.

   After the Initial Investigation, no charges were brought in connec-
tion with the murder of Rickie Jean. In May 1981, ten months after
the murder, Isidro married his current wife and, because of a job
transfer, moved to Michigan. Due to subsequent transfers, Isidro and
his new wife, Linda, moved to Kentucky and finally to Virginia. All
the while, the homicide investigation of Rickie Jean’s death remained
pending and unsolved in the Sheriff’s Department.

                                   B.

   In 1994, fourteen years after the murder of Rickie Jean, Earl
"Moose" Butler was elected Sheriff of Cumberland County. After tak-
ing office, Sheriff Butler directed Sergeant Atkins to review the
County’s unsolved homicide cases, including that of Rickie Jean. In
November 1995, after reviewing the file on the Initial Investigation,
Atkins travelled to Virginia and interviewed Isidro. Isidro relayed to
Atkins essentially the same version of events he had provided the
Sheriff’s Department in 1980. Over the next six months, Atkins also
interviewed relatives, friends, and co-workers of Rickie Jean, both in
person and by phone. In all, he obtained the oral and written state-
ments of at least seventeen persons. Numerous individuals advised
Atkins that Rickie Jean claimed that Isidro had physically abused her,
and that he had threatened to kill her. For example, Sabrina Ross, a
friend of Rickie Jean, reported to Atkins that on one occasion Isidro
"had choked [Rickie Jean], threw her on the floor and slapped her in
the face," and that in a separate incident he "threw her against the wall
and caused her to [miscarry] their first child." Ross also stated that
Isidro repeatedly told Rickie Jean that he would kill her. Another wit-
ness informed Atkins about seeing bruises "around [Rickie Jean’s]
neck, her ribs, arms, and on her back." Additionally, her friends
informed Atkins that Rickie Jean and Isidro were each engaged in
extramarital love affairs. According to a person who spoke with Ric-
kie Jean the night before she left to meet Isidro in Atlanta, she was
6                           GOMEZ v. ATKINS
planning to tell him about a romantic relationship with another man.
Atkins also learned that Rickie Jean and Isidro were engaged in a dis-
pute over the custody of their two children. And one witness informed
Atkins that Isidro had said "he would kill [Rickie Jean] before she got
the kids."

   In April 1996, at Atkins’s request, Isidro provided new blood and
hair samples to the Sheriff’s Department, and it conducted DNA test-
ing. The Laboratory Corporation of America ("LabCorp") then com-
pared the DNA material found under Rickie Jean’s nails with Isidro’s
DNA profile, but the results failed to inculpate Isidro (the "LabCorp
DNA Report").

                                    C.

   Based on both the Initial Investigation and the Follow-up con-
ducted in 1995 and 1996, Sergeant Atkins then drafted a six-page
Statement of Investigating Officer in Detail (the "Report"), which
purported to summarize the facts surrounding the death of Rickie Jean
and the evidence pointing to Isidro as the culprit. The Report stated
that loose hairs found on Rickie Jean were consistent with Isidro’s
body hair, and that blood found under Rickie Jean’s fingernails was
of the same type as Isidro’s. After noting Isidro’s contention that he
did not return to Fayetteville until 6:00 p.m. on July 14, 1980, the
Report observed that Isidro could have arrived earlier without exceed-
ing the speed limit. Additionally, the Report recounted that Isidro and
Rickie Jean were each engaged in extramarital affairs, and that there
was an ongoing dispute between them over the custody of their chil-
dren. Finally, it observed that Isidro failed to show remorse over his
wife’s death, and that he had failed the polygraph examination relat-
ing to the investigation.2
    2
   Sergeant Atkins’s Report also contained at least three material inaccu-
racies. First, it stated that Isidro’s shoe size was the same as that found
in a bloody footprint in the driveway at the crime scene. Second, it
asserted that witnesses had spoken with Isidro in Fayetteville at 3:00 on
Monday afternoon, when the witness statements from the Initial Investi-
gation indicated that the first such conversation occurred at 6:20 p.m.
Third, relying on statements of officers who had travelled from Atlanta
to Fayetteville, the Report stated that the drive could be completed in
four-and-a-half to five hours without exceeding the speed limit, when in
fact the trip would take approximately seven hours without speeding.
                            GOMEZ v. ATKINS                             7
   On May 14, 1996, Sergeant Atkins met with his supervisors and
the legal advisor for the Sheriff’s Department (attorney Deborah
Koenig), for the purpose of discussing the homicide investigation and
how he should proceed with it.3 Atkins reviewed with them the evi-
dence from the Initial Investigation and the additional evidence
acquired in the Follow-up. He had concluded that there was sufficient
evidence to charge Isidro with the murder of Rickie Jean, and his
supervising officers and the legal advisor agreed.

   Before seeking an arrest warrant for Isidro, Sergeant Atkins pre-
pared an affidavit, in which he stated that "based upon the original
investigation in 1980 and upon the continuing investigation from
1995 to 1996," Isidro "caused the death of his wife Ricki Jean
Gomez." Prior to executing his affidavit, Atkins reviewed its contents
with attorney Koenig, who responded that "it look[s] good to me."
Atkins then presented the affidavit to a magistrate in the Cumberland
County District Court, seeking issuance of an arrest warrant. The
magistrate, on May 14, 1996, issued a murder warrant for Isidro,
based on the "information furnished under oath," and Isidro was
arrested at his home in Chesterfield, Virginia. He was then trans-
ported to Cumberland County, and on May 24, 1996, he was released
on bond.

                                   D.

   After being arrested for the murder of his wife, Isidro retained law-
yer Bobby Deaver of Fayetteville as his counsel. At a two-day
probable-cause hearing conducted in the district court in September
1996, the issue of probable cause was litigated.4 In support thereof,
the prosecution presented the testimony of six witnesses, photographs
  3
     Sheriff Butler was not present at the meeting, but the Chief Deputy,
Chief Detective, and other supervising officers from the Sheriff’s Depart-
ment attended.
   4
     The conduct of a probable-cause hearing in North Carolina is gov-
erned by N.C. Gen. Stat. § 15A-606(a). The purpose of such a hearing
is "to determine whether the accused should be discharged or whether
sufficient probable cause exists to bind the case over to superior court
and to seek an indictment against the defendant." State v. Sellars, 278
S.E.2d 907, 913 (N.C. Ct. App. 1981).
8                          GOMEZ v. ATKINS
of the blood evidence found in the driveway and master bedroom of
the Gomez home, as well as the autopsy report and its accompanying
photographs. One of the two testifying law officers read Isidro’s July
15, 1980, statement into the record, spelling out Isidro’s version of the
events. During the hearing, attorney Deaver cross-examined the
State’s witnesses and, in response to the State’s case, he presented
evidence on behalf of Isidro, consisting of a statement by an alibi wit-
ness and the exculpatory LabCorp DNA Report. At the conclusion of
the hearing, on September 27, 1996, the district court found "there is
probable cause to believe that Ricki Jean Gomez was murdered on or
about the 14th day of July, 1980, and that there is probable cause to
believe that the defendant, Isidro Gomez, committed that offense of
murder in the first degree." The next month, the district attorney
sought, and the grand jury returned, a single-count indictment against
Isidro, charging him with first degree murder in the death of Rickie
Jean.

   Following the indictment, while Isidro was on bond, the State’s
position on his case changed. In October 1996, LabCorp conducted
additional DNA tests on fingernail scrapings from Rickie Jean, and
it was determined that Isidro was "excluded as a possible contributor
to the genetic material in this sample." Thereafter, the Sheriff’s
Department submitted Isidro’s hair sample and loose hairs found on
Rickie Jean’s body to the FBI Laboratory. In its Report of September
30, 1997, the FBI determined that the hairs examined and compared
were microscopically dissimilar, and it also concluded that some of
the loose hairs on Rickie Jean’s body, initially believed to belong to
Isidro, were carpet fiber. Faced with the burden of proving Isidro’s
guilt beyond a reasonable doubt, the district attorney concluded that
there was "insufficient evidence to continue the prosecution" and, on
January 13, 1998, he dismissed the indictment. No further charges
have been preferred.

                                   E.

   On September 10, 1999, Isidro and Linda Gomez filed this § 1983
suit against Sergeant Atkins, Sheriff Butler, and certain other officers,
in both their official and individual capacities.5 Their Complaint
    5
  In addition to Sergeant Atkins and Sheriff Butler, the Complaint
named the following as defendants: Detective Sheriff H.R. Collins of the
                            GOMEZ v. ATKINS                              9
alleged, inter alia, that Atkins and Butler had violated Isidro’s Fourth
Amendment right to be free from unreasonable seizure. Isidro’s pres-
ent wife, Linda Gomez, sought damages for loss of consortium.

   On November 17, 2000, Sergeant Atkins and Sheriff Butler filed
a joint motion for summary judgment, maintaining that they were
entitled to qualified immunity for their actions in the investigation and
arrest of Isidro. Conversely, Isidro asserted that qualified immunity
was inappropriate because, after considering his alibi and correcting
the errors in Atkins’s Report, no reasonable officer could believe
there was probable cause to arrest him. On December 27, 2000, Isidro
dismissed all the claims against Butler in his individual capacity, ren-
dering Butler’s claim of qualified immunity moot. On August 27,
2001, the district court issued its Order denying Atkins’s qualified
immunity claim. Gomez v. Butler, Order, No. 5:99-CV-611-BR(2)
(E.D.N.C. Aug. 27, 2001) (the "Order"). The court concluded, inter
alia, that the evidence was insufficient to establish probable cause to
charge Isidro and that "a reasonable officer could not have believed
that there was probable cause to seek an arrest warrant under the cir-
cumstances." Id. at 17. Atkins then appealed to this Court from the
denial of his immunity claim, and, on September 20, 2001, the district
court proceedings were stayed pending our review of his claim. We
possess jurisdiction pursuant to the collateral order doctrine. Mitchell
v. Forsyth, 472 U.S. 511, 530 (1985); Wadkins v. Arnold, 214 F.3d
535, 536 n.1 (4th Cir. 2000).

                                    II.

  We review de novo a district court’s denial of qualified immunity.
As a general proposition, in assessing a qualified immunity claim, a

Cumberland County Sheriff’s Department, Jerry D. Webster of the North
Carolina State Bureau of Investigation, and Western Surety Company.
An Amended Complaint, filed July 17, 2000, named Ms. Koenig, the
legal advisor, as a defendant. The plaintiffs thereafter dismissed Collins,
Webster, and Koenig. They did not sue the district attorney, the magis-
trate, the district court judge, or the grand jury. See Wadkins v. Arnold,
214 F.3d 535, 538 n.5 (4th Cir. 2000) (explaining that judicial officers
acting in their judicial capacities and prosecutors authorizing prosecution
are protected by absolute immunity).
10                         GOMEZ v. ATKINS
court must view the facts in the light most favorable to the party
asserting the injury. Saucier v. Katz, 533 U.S. 194, 201 (2001). As
such, to the extent that there is a factual dispute concerning what Ser-
geant Atkins knew after conducting his Follow-up investigation, we
must resolve any such dispute in the light most favorable to Isidro.
However, to the extent that Atkins decided to discount certain con-
flicting evidence, such as Isidro’s alibi, we need not accept such dis-
counted evidence in the light most favorable to him. Were we
compelled to accept an alibi that a law officer has declined to credit,
the officer could never be deemed to have acted reasonably, and we
would eliminate any possibility of qualified immunity in a § 1983
case. Instead, as we explain more fully below, to the extent that
Atkins discounted Isidro’s alibi or interpreted certain evidence, our
review must assess whether, in so doing, he acted in an objectively
reasonable manner, i.e., whether an objective officer could have rea-
sonably believed there was probable cause for an arrest. Torchinsky
v. Siwinski, 942 F.2d 257, 260 (4th Cir. 1991).

                                  III.

                                  A.

   Public officials engaged in the performance of discretionary func-
tions are entitled to qualified immunity from civil liability to the
extent "their conduct does not violate clearly established statutory or
constitutional rights of which a reasonable person would have
known." Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982); Trulock v.
Freeh, 275 F.3d 391, 399 (4th Cir. 2001). The Supreme Court has
recognized that such immunity protects "all but the plainly incompe-
tent or those who knowingly violate the law." Malley v. Briggs, 475
U.S. 335, 341 (1986). In particular, as we have spelled out with speci-
ficity, qualified immunity protects law officers from "bad guesses in
gray areas," and it ensures that they may be held personally liable
only "for transgressing bright lines." Maciariello v. Sumner, 973 F.2d
295, 298 (4th Cir. 1992).

   In an appeal from the denial of a qualified immunity claim, our
first task is to ascertain whether the officer’s conduct violated a con-
stitutional right. Saucier v. Katz, 533 U.S. 194, 201 (2001); see also
Clem v. Corbeau, 284 F.3d 543, 549 (4th Cir. 2002). If the answer to
                            GOMEZ v. ATKINS                            11
this inquiry is "no," the analysis ends and the plaintiff cannot prevail.
If the answer is "yes," we must then consider whether, at the time of
the violation, the constitutional right was clearly established, that is,
"whether it would be clear to a reasonable officer that his conduct was
unlawful in the situation he confronted." Saucier, 533 U.S. at 201-02;
see also Taylor v. Waters, 81 F.3d 429, 433 (4th Cir. 1996) (quoting
Gordon v. Kidd, 971 F.2d 1087, 1093 (4th Cir. 1992)).

                                   B.

   The § 1983 claim being pursued by Isidro is, in substance, that Ser-
geant Atkins violated his Fourth Amendment right not to be arrested
without probable cause. Isidro contends that, in seeking the arrest
warrant, Atkins ignored exculpatory evidence and made false state-
ments in support of the warrant application. Isidro maintains that
Atkins sought the arrest warrant despite the fact that there were no
indicia of probable cause, and he further maintains that Atkins’s mis-
statements initiated the improper prosecution. In our assessment of
whether Atkins is entitled to qualified immunity, however, the ques-
tion is not whether there actually was probable cause for the murder
warrant against Isidro, but whether an objective law officer could rea-
sonably have believed probable cause to exist. Torchinsky v. Siwinski,
942 F.2d 257, 260 (4th Cir. 1991). As the Supreme Court stated in
Malley v. Briggs, "[o]nly where the warrant application is so lacking
in indicia of probable cause as to render official belief in its existence
unreasonable will the shield of immunity be lost." (citations omitted).
475 U.S. at 344-45. In Anderson v. Creighton, the Court set forth the
underlying rationale for this favorable standard, observing that "[i]t is
inevitable that law enforcement officials will in some cases reason-
ably but mistakenly conclude that probable cause is present, and . . .
like other officials who act in ways they reasonably believe to be law-
ful[,] [they] should not be held personally liable." 483 U.S. 635, 641
(1987).

                                   C.

   In assessing whether probable cause existed when the murder war-
rant against Isidro was issued, we must "examine the totality of the
circumstances known to the officer at the time of the arrest." Taylor,
81 F.3d at 434 (citing United States v. Al-Talib, 55 F.3d 923, 931 (4th
12                         GOMEZ v. ATKINS
Cir. 1995)). We are guided in this endeavor by certain fundamental
principles. First, the determination and existence of probable cause is
a "practical, nontechnical conception," and it involves "factual and
practical considerations of everyday life on which reasonable and pru-
dent men, not legal technicians, act." Brinegar v. United States, 338
U.S. 160, 175-76 (1949). Furthermore, in determining whether proba-
ble cause exists, the evidence "must be seen and weighed not in terms
of library analysis by scholars, but as understood by those versed in
the field of law enforcement." Illinois v. Gates, 462 U.S. 213, 232
(1983).

   Probable cause will be found to exist when "the facts and circum-
stances within an officer’s knowledge — or of which he possesses
reasonably trustworthy information — are sufficient in themselves to
convince a person of reasonable caution that an offense has been or
is being committed." Wadkins v. Arnold, 214 F.3d 535, 539 (4th Cir.
2000) (citing Brinegar, 338 U.S. at 175-76). While probable cause
demands "more than a mere suspicion, . . . evidence sufficient to con-
vict is not required." Taylor, 81 F.3d at 434 (citing Wong Sun v.
United States, 371 U.S. 471, 479 (1963)). And reasonable law officers
need not "resolve every doubt about a suspect’s guilt before probable
cause is established." Torchinsky, 942 F.2d at 264 (citation omitted).
While officers "may not disregard readily available exculpatory evi-
dence . . . the failure to pursue a potentially exculpatory lead is not
sufficient to negate probable cause." Wadkins, 214 F.3d at 541.

                                  IV.

   In order for Sergeant Atkins to successfully claim qualified immu-
nity in this case, the information within his knowledge at the time of
the warrant application had to justify a reasonable belief that Isidro
probably caused the death of Rickie Jean. Contrary to the conclusion
of the district court, our assessment of the information connecting Isi-
dro to the crime compels the view that the warrant application was not
"so lacking in indicia of probable cause as to render official belief in
its existence unreasonable." Malley v. Briggs, 475 U.S. 335, 344-45
(1986). In the circumstances of the case, Atkins did not transgress any
bright lines, Maciariello v. Sumner, 973 F.2d 295, 298 (4th Cir.
1992), and to the extent he made mistakes, they are entirely insuffi-
cient to render him liable to a § 1983 action. Torchinsky v. Siwinski,
                           GOMEZ v. ATKINS                           13
942 F.2d 257, 261 (4th Cir. 1991). Our analysis of the record here
leads us inexorably to this conclusion. Isidro possessed a strong
motive to harm or kill Rickie Jean; he had the opportunity to commit
the crime; he was linked to the murder by physical evidence; and
Atkins was entitled to disbelieve his alibi. From a procedural stand-
point, Atkins acted in a prudent manner, and his view of the probable
cause question passed muster in state court. We explain our analysis
more fully below.

                                  A.

                                   1.

   First, both the Initial Investigation and the Follow-up revealed that
Isidro possessed a strong motive to injure Rickie Jean, and that he had
made prior threats to both harm and kill her. See Matter of Extradition
of Kraiselburd, 786 F.2d 1395, 1399 (9th Cir. 1986) (stating that "evi-
dence of appellant’s motive and threats amply supports a finding of
probable cause"). Friends of Rickie Jean had informed Sergeant
Atkins that both she and Isidro were engaged in extramarital affairs.
According to a witness who spoke with Rickie Jean the night before
she met Isidro in Atlanta, "she was going to tell [Isidro] about her
relationship with [another man]."

   Additionally, the Initial Investigation revealed, and Sergeant
Atkins was advised by several witnesses, that Isidro had repeatedly
physically abused and threatened to kill Rickie Jean. Isidro and Rickie
Jean were engaged in violent disputes over who should have custody
of their children, and Isidro had said "he would kill [Rickie Jean]
before she got the kids." As those "versed in the field of law enforce-
ment" well know, see Illinois v. Gates, 462 U.S. 213, 232 (1983), it
is common for death threats to be made in domestic violence matters.
Unfortunately, they are too often carried out, resulting in serious
injury and death.

                                   2.

   Second, based on the information in the hands of Sergeant Atkins,
Isidro possessed an ample opportunity to commit the brutal murder of
14                         GOMEZ v. ATKINS
his wife. He had departed from Atlanta as early as 10:00 a.m. on July
14, 1980, and the police did not arrive at the Gomez home until after
7:00 that evening. Isidro thus had a nine-hour window, before calling
the authorities, within which to travel from Atlanta to Fayetteville,
kill his wife, and then dispose of her body. Indeed, he admits being
at the murder scene by 6:00 p.m., at least an hour before he called the
authorities.6

                                   3.

   Third, while it was not overly compelling, some of the available
physical evidence linked Isidro to the crime. Although the LabCorp
DNA Report concluded that material found under Rickie Jean’s fin-
gernails did not match Isidro’s DNA profile, other blood evidence
could be reasonably construed to connect Isidro to the crime. Rickie
Jean had Type O blood, yet Type A blood (Isidro’s type) was found
in the master bedroom where she was murdered. More importantly,
Type A blood was found under Rickie Jean’s fingernails. And, at the
time the warrant was issued, loose hairs found on Rickie Jean’s body
were determined to be microscopically consistent with Isidro’s hair.
Finally, investigators at the crime scene believed that Isidro had con-
ducted himself in a strange manner, and that he had failed to express
grief or remorse, despite the fact that his wife was missing and the
evidence indicated that foul play had occurred.

                                   4.

   Fourth, Sergeant Atkins was entitled to disbelieve Isidro’s alibi.
And to the extent that the alibi was deemed false, it was also reason-
able for Atkins to view it as inculpatory. See United States v. Mojica-
Baez, 229 F.3d 292, 306 (1st Cir. 2000) (explaining that "false alibi
was itself evidence of guilt"). In both 1980 and 1995, Isidro claimed
that he drove no faster than the speed limit from Atlanta to Fayette-
ville, and that he did not arrive home until 6:00 p.m. on July 14. Thus,
Isidro maintained that he did not have a sufficient opportunity to mur-
der Rickie Jean and move her body before the authorities arrived in
response to his 7:00 p.m. phone call. A reasonable officer, however,
  6
  It is of additional significance that Rickie Jean was murdered in her
own home, and that there were no signs of forced entry or robbery.
                             GOMEZ v. ATKINS                               15
was not obliged to credit Isidro’s exculpatory story. For example, if
Isidro departed Atlanta at 10:00 a.m., and if he averaged sixty-five
miles per hour, he could have stopped for fuel and still arrived in Fay-
etteville by 4:00 p.m.7 Thus, Isidro could reasonably be placed at his
home more than two hours before he claims to have arrived. And,
although such results are generally not admissible in a criminal trial,
Isidro had failed a polygraph examination in connection with his ver-
sion of events.8 Thus, an objectively reasonable officer was entitled
to conclude that Isidro was providing the authorities with a false alibi.

                                     B.

   It is important to our analysis that Sergeant Atkins conducted him-
self, from a procedural standpoint, in a prudent and deliberate man-
ner. After carrying out his Follow-up investigation, he drafted a
written Report and, before seeking judicial action against Isidro, he
presented the case to his supervisors and the legal advisor of the Sher-
iff’s Department. After receiving their supportive opinions, he pro-
vided his proposed affidavit to the Department’s legal advisor for her
review. It was only after following these "in-house" review proce-
dures that Atkins presented the affidavit to the magistrate and sought
the issuance of a murder warrant against Isidro. See Wadkins v.
Arnold, 214 F.3d 535, 541-42 (4th Cir. 2000) (recognizing that offi-
cer’s "conference with the Commonwealth’s Attorney and the subse-
quent issuance of the warrants by a neutral and detached magistrate
weigh heavily toward a finding that [officer] is immune").
  7
     In order to drive from Atlanta to Fayetteville, Isidro took Interstate 20
East to Florence, South Carolina, and then proceeded North on Interstate
95, a distance of approximately 376 miles. If he drove at the then fifty-
five mile per hour speed limit, the trip would have taken about seven
hours, placing him in Fayetteville as early as 5:00 p.m. If he averaged
seventy miles per hour, however, he would have completed the trip in
less than five-and-a-half hours, and he would have been home in Fayette-
ville prior to 3:30 p.m.
   8
     While polygraph results are generally not admissible at trial, such
tests are a well-recognized law enforcement technique, and a reasonable
officer might take their results into account in assessing probable cause.
See United States v. Trenkler, 61 F.3d 45, 58 (1st Cir. 1995) (recognizing
that law enforcement officers rely on polygraph examinations even
though they are generally not admissible).
16                          GOMEZ v. ATKINS
   In our assessment of objective reasonableness, it is also significant
that Atkins arrested Isidro only after first seeking and procuring the
approval of a detached district court magistrate. This was the proper
course of action on his part. As Chief Judge Wilkinson astutely
observed in our Torchinsky decision, while the issuance of an arrest
warrant does not provide per se evidence of objective reasonableness,
a law officer’s "actions in seeking [an] arrest warrant[ ] and the mag-
istrate’s determination of probable cause provide additional support
for his claim that he acted with objective reasonableness." Torchinsky,
942 F.2d at 262.

                                   C.

   Finally, and perhaps of most significance to our assessment of Ser-
geant Atkins’s qualified immunity claim, we must take account of the
comprehensive probable-cause hearing conducted on the murder
charge made against Isidro. During the two-day hearing in September
1996, the district court judge heard and evaluated the testimony of the
State’s six witnesses, all of whom were cross-examined by Isidro’s
retained counsel. One of the witnesses read Isidro’s July 15, 1980,
statement, containing his version of the events, to the judge. During
the hearing, the prosecution presented photographic and medical evi-
dence relating to the crime, and Isidro’s counsel countered with an
alibi statement and the exculpatory LabCorp DNA Report. After
reviewing and considering this evidence and the argument of counsel,
the judge reached the same conclusion as had the magistrate, finding
"that there is probable cause to believe that the defendant, Isidro
Gomez, committed that offense of murder in the first degree," and the
court bound Isidro over for grand jury proceedings. And following the
court’s probable-cause ruling in favor of the prosecution, the district
attorney successfully secured an indictment from the Cumberland
County grand jury, charging Isidro with the first degree murder of
Rickie Jean Gomez.

   The district court, in denying Sergeant Atkins’s qualified immunity
claim, placed substantial reliance on the errors found in his Report,
see supra note 2, and it emphasized the potential that those with
whom Atkins dealt may have been misled by the Report.9 Order at 12-
  9
    According to Sergeant Atkins, he provided his Report to the magis-
trate, along with his affidavit, in seeking the arrest warrant. The Report
                             GOMEZ v. ATKINS                             17
13. The probable-cause hearing, however, afforded Isidro a full
opportunity to litigate, in an adversary proceeding before an impartial
judge, the issue of probable cause. After the State presented its evi-
dence, and after Isidro’s counsel cross-examined the witnesses and
introduced exculpatory evidence, the district court judge (who, not
having reviewed the Report, could not have been influenced by any
errors therein) found probable cause for the murder charge.

   The Supreme Court, in Malley v. Briggs, emphasized that qualified
immunity protects "all but the plainly incompetent or those who
knowingly violate the law." 475 U.S. 335, 341 (1986). In this case,
Isidro has failed to forecast any evidence establishing that the Report
was intentionally falsified by Sergeant Atkins. As we explained in
Torchinsky, "[i]f reasonable mistakes were actionable, difficult ques-
tions of discretion would always be resolved in favor of inaction, and
effective law enforcement would be lost." 942 F.2d at 261. The con-
duct complained of here fails to demonstrate either incompetence or
a knowing violation of the law and, in these circumstances, Atkins’s
immunity claim must be recognized.10

                                    V.

  Pursuant to the foregoing, we vacate the Order of the district court,
and we remand for dismissal.

                                          VACATED AND REMANDED

was unsworn, however, and in issuing the warrant the magistrate relied
only on information "furnished under oath." Nothing in the record indi-
cates that the district court judge had access to or reviewed the Report
prior to his finding of probable cause.
  10
     Atkins also asserts that Isidro is collaterally estopped from asserting
that there was no probable cause for his arrest, because that issue was
fully litigated in the probable-cause hearing before the Cumberland
County District Court. Because Atkins is entitled to qualified immunity,
we need not address his collateral estoppel contention.
18                          GOMEZ v. ATKINS
HAMILTON, Senior Circuit Judge, concurring:

   For the reasons expressed by the court today, I agree with the court
that Sergeant Atkins is entitled to qualified immunity because, not-
withstanding the factual inaccuracies in Sergeant Atkins’ report, an
objective law enforcement officer reasonably could have believed that
probable cause existed for the arrest of Isidro. Therefore, I join the
court’s opinion.

   I write separately only to express my disdain for Sergeant Atkins’
inclusion of the material factual inaccuracies, described in Footnote
2 of the court’s opinion, in his report. These material factual inaccura-
cies, which dealt with the heart of the State’s case, i.e., whether Isidro
murdered his first wife, should not have been in Sergeant Atkins’
report. While the presence of these material factual inaccuracies in the
report do not prevent Sergeant Atkins from invoking qualified immu-
nity, it is nevertheless a disturbing commentary on the manner in
which law enforcement activities are conducted in Cumberland
County, North Carolina.